DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informalities: “treat” should be “threat.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “unreconnaissable per detection” for the wavelength options of 1.4 to 2.5 and 3.0 to 5.0 µm. Written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention (MPEP § 2163.02). Further, merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement unless the claim itself conveyed enough information to show possession. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the 
While there is sufficient disclosure to show possession of these wavelength values per se, there is lack of sufficient disclosure to show how Applicant has made these wavelengths “unreconnaissable” per se. The claimed is directed to a desired result without sufficient disclosure to support it. The specification describes a laser beam that does not scatter in air as “unreconnaisable;” however, the claimed wavelength ranges will inherently scatter at a non-zero amount in Earth’s atmosphere. Further, laser beams’ directionality does not make them wholly “unreconnaissable.” They can still be detected in the path of the beam. The claim has been further examined merely for limiting the laser beam to the claimed wavelength range options.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9, and thus each of claims 2-8 by way of dependence, recites that the laser beam is “configured to dazzle or jam an object of threat.” This language is vague; it’s not clear how it further limits the laser beam. The claimed subject matter is 
Claim 5 recites “retroreflection detector.” This term is misleading because it ties retroflection to a detector. Detecting a reflection implies having transmitted a beam that is then reflected; this is not addressed in the limitation. Further, the retroreflection event happens at a remote element/missile; whether this event occurs is not under the control of the claimed system.
Claim 10 recites a wavelength “such as one of the following…” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites that the laser beam is “to dazzle or jam an object of treat [sic].” This language is vague; it’s not clear how it further limits the laser beam. The claimed subject matter is the laser beam generating system, but the noted limitation depends on characteristics of the “object of threat,” which is not further defined in the claim. Rather than further characterizing or quantifying the laser beam, the noted limitation is trying to limit the laser beam by reciting a desired result, dependent on an external apparatus that is not part of the claimed subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freebersyser et al. (“Freebersyser”) (US Patent No. 9964633).
Regarding claim 1, Freebersyser discloses an optronic system for a countermeasure unit to optically communicate with another communication terminal (fig. 1 and col. 4 lines 16-29), the countermeasure unit comprises a laser beam source and a directing device for a laser beam of the laser beam source and is configured to dazzle or to jam an object of threat (fig. 2 element 212 and col. 4 lines 52-61 and col. 6 lines 23-46), the optronic system comprising: a detector configured to detect an incoming communication in an incoming signal (fig. 2 element 216 and col. 4 line 62 to col. 5 line 6 and col. 6 lines 23-29 and col. 8 lines 20-28); a modulation unit configured to demodulate the incoming signal or cause a modulation of an outgoing laser beam (col. 8 lines 20-29, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter); and a control unit configured, in response to the detected incoming communication, to control the modulation unit to demodulate the incoming signal or to modulate the outgoing laser beam to enable an optical communication via 
Regarding claim 2, Freebersyser discloses the system according to claim 1, wherein the countermeasure unit further comprises a tracking camera configured to capture images from a scene with the other communication terminal (col. 5 lines 23-38, where the lens plus multi-pixel detector reads on camera), the control unit being further configured to control the tracking camera to direct the laser beam during the optical communication by stabilizing the laser beam directed to the other communication terminal (col. 7 lines 39-47, using the wide view sensor to recognize the other communication unit and pointing the narrow view laser to communicate with the other communication unit).
Regarding claim 3, Freebersyser discloses the system according to claim 1, wherein the directing device of the countermeasure unit is configured to track the object of threat, the control unit being further configured to control the directing device to adjust a direction of the outgoing laser beam onto a moving other communication terminal (col. 4 lines 41-61).
Regarding claim 4, Freebersyser discloses the system according to claim 1, wherein the countermeasure unit or the detector is configured to detect a threat from the object, the control unit being further configured to interrupt the optical communication upon a detection of the treat and to trigger countermeasures for dazzling or jamming the object of threat (col. 4 lines 1-4).
Regarding claim 9, Freebersyser discloses a countermeasure system for jamming or dazzling a target acquisition, the countermeasure system comprising: a 
Regarding claim 10, Freebersyser discloses the countermeasure system according to claim 9, but does not expressly quantify the laser beam source as configured to generate the laser beam for the optical communication with a wavelength such as one of the following frequency bands: short wave infrared, SWIR, comprising wavelengths between 1.4 to 2.0 micrometers, extended short wave infrared, eSWIR, comprising wavelengths between 2.0 to 2.5 micrometers, mid infrared, MIR, comprising wavelengths between 3.0 to 5.0 micrometers. However, Freebersyser discloses that the laser beam is infrared (col. 3 line 51 to col. 4 line 15). The natural infrared range of the electromagnetic spectrum is ~0.7 to 1000 µm. Thus, each of the claimed options lies inside the range of the electromagnetic spectrum used by Freebersyser. Where claimed ranges overlaps or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP § 2144.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one of the claimed wavelength ranges because they each lie inside the encompassing definition of infrared light, which is the type of laser light disclosed by Freebersyser.
Regarding claim 12, Freebersyser discloses a vehicle (fig. 1 each of elements 102 and 112) with the countermeasure system according to claim 9 (see citations for claim 9 above).
interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freebersyser (US Patent No. 9964633) in view of Pepper et al. (“Pepper”) (US Patent Application Publication No. 2002/0153497).
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Freebersyser (US Patent No. 9964633) in view of DeVaul et al. (“DeVaul”) (US Patent Application Publication No. 2013/0177322).
Regarding claim 6, Freebersyser discloses the system according to claim 1, but and discloses that the detector includes a laser communication detector (fig. 2 element 216 and col. 4 line 62 to col. 5 line 6 and col. 6 lines 23-29 and col. 8 lines 20-28) and is interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter), but does not disclose that the laser communication detector includes a local oscillator for coherent detection. DeVaul discloses optical free space communication between aerials, including gimbal operation for pointing, and multiple modulation formats including phase modulation and LO based heterodyne detection (figs. 1 and 5 and paragraphs 0102, 0111 and 0113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple modulation formats including phase modulation and LO based heterodyne detection for the communication mode of Freebersyser, since phase modulation plus heterodyne detection can have better noise/distortion tolerance than modulation formats such as amplitude/intensity modulation.
Regarding claim 7, Freebersyser discloses the system according to claim 1, but does not disclose that the modulation unit is configured to modulate the outgoing laser beam during optical communications using different modulation formats when compared to using the laser beam during countermeasures, the different modulation formats include coherent or non-coherent modulations. DeVaul discloses optical free space communication between aerials, including gimbal operation for pointing, and multiple modulation formats including non-coherent intensity modulation and coherent phase modulation with LO based heterodyne detection (figs. 1 and 5 and paragraphs 0102, 0111 and 0113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple modulation formats including 
Regarding claim 8, the combination of Freebersyser and DeVaul discloses the system according to claim 7, wherein the modulation unit is configured to use a phase modulation format during optical communications (DeVaul: paragraph 0102 as applicable for the combination).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freebersyser (US Patent No. 9964633) in view of Fetterly (US Patent Application Publication No. 2007/0075182).
Regarding claim 11, Freebersyser discloses the countermeasure system according to claim 9, and includes a modulation unit for the communication (col. 8 lines 20-29, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter), but does not disclose a countermeasure modulation unit configured to cause a modulation of an outgoing laser beam to dazzle or to jam the object of threat as a countermeasure. Fetterly discloses modulating a countermeasure laser beam (paragraphs 0005 and 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modulate 
Regarding claim 14, Freebersyser discloses the method according to claim 13, further comprising: switching between a laser communication mode and a countermeasure mode (col. 3 line 51 to col. 4 line 4), wherein in the laser communication mode the laser beam source is caused to modulate the outgoing laser beam to transmit information (col. 8 lines 20-29, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter), but does not disclose that in the countermeasure mode the laser beam source is caused to modulate the outgoing laser beam to dazzle or to jam an object of treat. Fetterly discloses modulating a countermeasure laser beam (paragraphs 0005 and 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modulate the countermeasure mode laser beam of Freebersyser, to jam in the way of providing an intentionally false target with a miss distance, as suggested by Fetterly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 7040780 – laser array dazzler system.
US Patent No. 6707052 – infrared countermeasure system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.